


110 HR 1710 IH: To modify the calculation of back pay for persons who

U.S. House of Representatives
2007-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1710
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2007
			Ms. Hooley introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To modify the calculation of back pay for persons who
		  were approved for promotion as members of the Navy and Marine Corps while
		  interned as prisoners of war during World War II to take into account changes
		  in the Consumer Price Index.
	
	
		1.Modification of amount of
			 back pay for members of Navy and Marine Corps selected for promotion while
			 interned as prisoners of war during World War II to take into account changes
			 in Consumer Price Index
			(a)ModificationSection
			 667(c) of the Floyd D. Spence National Defense Authorization Act for Fiscal
			 Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–170) is
			 amended by adding at the end the following new paragraph:
				
					(3)The amount determined for a person
				under paragraph (1) shall be increased to reflect increases in cost of living
				since the basic pay referred to in paragraph (1)(B) was paid to or for that
				person, calculated on the basis of the Consumer Price Index (all items—United
				States city average) published monthly by the Bureau of Labor
				Statistics.
					.
			(b)Recalculation of
			 previous paymentsIn the case of any payment of back pay made to
			 or for a person under section 667 of the Floyd D. Spence National Defense
			 Authorization Act for Fiscal Year 2001 before the date of the enactment of this
			 Act, the Secretary of the Navy shall—
				(1)recalculate the
			 amount of back pay to which the person is entitled by reason of the amendment
			 made by subsection (a); and
				(2)if the amount of
			 back pay, as so recalculated, exceeds the amount of back pay so paid, pay the
			 person, or the surviving spouse of the person, an amount equal to the
			 excess.
				
